l<H-75"
                                ELECTRONIC RECORD




COA#       05-13-01137-CR                        OFFENSE:        21.1


           Luis Rodolfo Lopez v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    194th Judicial District Court


DATE: 02/02/2015                  Publish: NO    TC CASE #:      F-1160773-M




                        IN THE COURT OF CRIMINAL APPEALS


         Luis Rodolfo Lopez v. The State of
STYLE:   Texas                                        CCA#:
                                                                        \y\-is
         PKfl S£                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:

DATE:     0 6/#3/*&/**                               SIGNED:                             PC:_
JUDGE:           £4ASU^—t^                            PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD